PER CURIAM.
This is a non-final appeal from an interlocutory order in a divorce case which treated a number of pending motions filed by the parties.
The main focus of the trial court was directed to appellant’s motion to restrict the appellee’s visitation rights due to an alleged instance of child abuse that occurred during the overnight visitation of two of the children with the father. Specifically, the mother claimed the child’s arm was bruised as a result of rough handling of the child. The court heard evidence and argument regarding the various motions, including an in camera hearing with the two children regarding the episode referred to above, and concluded that there was no competent substantial evidence to warrant restricting the father’s visitation.
The record presented, including a transcript of the in camera hearing, supports the trial judge’s conclusion.
Accordingly, the order appealed from is affirmed. The transcript of the in camera proceeding shall remain sealed and returned to the trial court to be opened only upon order of the trial court.
DOWNEY and WARNER, JJ., concur.
GLICKSTEIN, C.J., dissents with opinion.